Citation Nr: 1206188	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for bilateral tubal adhesive disease with a history of tuboplasty, status post vaginal hysterectomy with bilateral salpingo-oophorectomy, for the period since August 1, 2003.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  

3.  Entitlement to an earlier effective date for a rating in excess of 10 percent for bilateral tubal adhesive disease with a history of tuboplasty, status post vaginal hysterectomy with bilateral salpingo-oophorectomy.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 RO rating decision that, in pertinent part, denied an increase in a 10 percent rating for bilateral tubal adhesive disease with a history of tuboplasty, status post vaginal hysterectomy with bilateral salpingo-oophorectomy (listed as bilateral tubal disease with history of tuboplasty).  The Veteran provided testimony at a personal hearing at the RO in March 2006.  

In June 2008, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in July 2008.  In August 2008, the Veteran was provided with a copy of the VHA opinion.  No additional evidence was submitted in response by the Veteran.  

In a December 2008 decision, the Board granted a 100 percent rating for bilateral tubal adhesive disease with a history of tuboplasty, status post vaginal hysterectomy with bilateral salpingo-oophorectomy, for the period April 25, 2003, to July 31, 2003, and granted a 50 percent rating for the period since August 1, 2003.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, apparently as to the issue of entitlement to an increase in a 50 percent rating for bilateral tubal adhesive disease with a history of tuboplasty, status post vaginal hysterectomy with bilateral salpingo-oophorectomy, for the period since August 1, 2003, be vacated and remanded.  An October 2010 Court Order granted the motion.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to her claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the October 2010 joint motion (noted above in the Introduction) the parties agreed that a remand was warranted for VA to provide the Veteran's attorney with a copy of the July 2008 VHA opinion (listed in the joint motion as an independent medical opinion).  The Board observes that in August 2008, the Veteran was provided with a copy of the VHA opinion.  The Board notes, however, that the Veteran's attorney was apparently not provided with a copy of the VHA opinion at that time.  

The Board observes that in August 2011, subsequent to the October 2010 joint motion, the Board provided the Veteran's attorney with a copy of the July 2008 VHA opinion . 

Additionally, the Board notes that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU rating is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  

In an August 2011 statement, the Veteran's attorney raised the issue of entitlement to a TDIU rating.  The Board finds, therefore, that the record raises the issue of a TDIU claim in this matter.  

In this case, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2010).  Moreover, the Board observes that the Veteran has not been afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether her service-connected disabilities, without consideration of any of her nonservice-connected disabilities, render her unable to secure or follow a substantially gainful occupation.  The Board is of the view that such an examination is necessary.  38 C.F.R. § 3.159 (2010).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

The Board also finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided VCAA notice as to her claim for entitlement to TDIU.  Thus, on remand the RO should provide corrective VCAA notice.  

Further, the Board notes that in an August 2011 statement, the Veteran's attorney reported that a July 2010 RO decision had been issued.  The Board notes that the July 2010 RO decision is not of record and should be associated with the claims file.  

The Veteran's attorney also indicated that he was filing a notice of disagreement as to the issue of entitlement to an earlier effective date for a rating in excess of 10 percent for bilateral tubal adhesive disease with a history of tuboplasty, status post vaginal hysterectomy with bilateral salpingo-oophorectomy, apparently as a result of the July 2010 RO decision.  The Board observes that the RO has not issued a statement of the case as to the issue of entitlement to an earlier effective date for a rating in excess of 10 percent for bilateral tubal adhesive disease with a history of tuboplasty, status post vaginal hysterectomy with bilateral salpingo-oophorectomy.  

The United States Court of Appeals for Veterans Claims (Court) has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the issue of entitlement to an earlier effective date for a rating in excess of 10 percent for bilateral tubal adhesive disease with a history of tuboplasty, status post vaginal hysterectomy with bilateral salpingo-oophorectomy, is being remanded for issuance of a statement of the case and to give the appellant the opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2010); See also Manlincon v. West, 12 Vet.App. 238 (1999).  

Finally, the Board observes that as to the issue of entitlement to an increase in a 50 percent rating for bilateral tubal adhesive disease with a history of tuboplasty, status post vaginal hysterectomy with bilateral salpingo-oophorectomy, for the period since August 1, 2003, the Veteran was last issued a supplemental statement of the case in August 2006.  The Board notes that subsequent to the issuance of the August 2006 supplemental statement of the case, as well as the December 2008 Board decision and October 2010 joint motion (both noted above), additional medical evidence was submitted directly to the Board, by the Veteran's attorney, and was never considered by the RO.  Such evidence specifically includes additional private treatment records.  The Board observes that the Veteran has not submitted a waiver with regard to initial RO consideration of the additional medical evidence.  Thus, the case will be remanded to allow for initial RO consideration of the evidence and for a supplemental statement of the case.  38 C.F.R. 20.1304 (2011); See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issue of entitlement to TDIU.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Associate the July 2010 RO decision with the claims folder.  

3.  Ask the Veteran to identify all medical providers who have treated her for her service-connected disabilities, to include her service-connected bilateral tubal adhesive disease with a history of tuboplasty, status post vaginal hysterectomy with bilateral salpingo-oophorectomy, since July 2006.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since July 2006 should be obtained.  

4.  Have the Veteran undergo an appropriate VA examination to ascertain the current severity of her service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render her unemployable.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should describe current impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of her nonservice-connected disabilities, render her unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render her unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities, given her current skill set and educational background.  

5.  Issue a statement of the case (SOC) to the Veteran as to the issue of entitlement to an earlier effective date for a rating in excess of 10 percent for bilateral tubal adhesive disease with a history of tuboplasty, status post vaginal hysterectomy with bilateral salpingo-oophorectomy.  If, and only if, the Veteran completes an appeal of this issue, the RO should return the case to the Board for appellate review of the issue.  

6.  Thereafter, readjudicate the claim for entitlement to an increase in a 50 percent rating for bilateral tubal adhesive disease with a history of tuboplasty, status post vaginal hysterectomy with bilateral salpingo-oophorectomy, for the period since August 1, 2003.  The agency of original jurisdiction should carefully review all evidence received since the last supplemental statement of the case.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, which takes into account all evidence submitted since the last supplemental statement of the case (including all evidence submitted directly to the Board), to the Veteran and her attorney, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

